Citation Nr: 0808546	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-22 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied service connection 
for post-traumatic stress disorder (PTSD).  The appellant, 
who had initial active duty for training from January 1988 to 
June 1988 and active duty from December 1990 to September 
1991, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.

The appellant requested a videoconference hearing in this 
case; however, she failed to appear for a hearing scheduled 
on January 6, 2004.

The Board remanded the case for further development in June 
2004.  In that remand, the Board also noted that the RO had 
adjudicated only the veteran's PTSD claim, and did not 
address the veteran's claims for other acquired psychiatric 
disorders, to include depression and anxiety.  Subsequently, 
the RO adjudicated the veteran's claim for an acquired 
psychiatric disorder, to include PTSD.  The case was remanded 
a second time in October 2006 in order to complete the 
development mandated by the original remand.  Specifically, 
the case was remanded in order to obtain the veteran's VA 
medical records.  Those records are now associated with the 
veteran's claims file.


FINDINGS OF FACT

1.  The veteran's PTSD diagnosis has not been attributed to a 
verified in-service stressor.

2.  The veteran's diagnoses of other acquired psychiatric 
disorders, to include major depression and a panic disorder 
with agoraphobia, secondary to PTSD, are not attributable to 
service.

CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for service connection for PTSD.  The Board notes that the 
veteran's claim was received in October 2002.  

In October 2002, prior to its adjudication of this claim, the 
RO provided notice to the claimant regarding the VA's duty to 
notify and to assist.  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  Specifically, the VCAA 
notification instructed the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini II.  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in her 
possession that pertains to the claims.  See Pelegrini II.  

In this case, the veteran was provided with information 
regarding evidence that she was able to submit in order to 
substantiate a claim for PTSD secondary to a personal 
assault.  See 38 C.F.R. § 3.304(f).  Moreover, the veteran 
was mailed a form entitled "Information in Support of Claim 
for Service Connection of Post-Traumatic Stress Disorder 
(PTSD) Secondary to Personal Assault."  The veteran returned 
the completed form in November 2002.  Thus, the Board finds 
that the content and timing of the October 2002 notice, along 
with additional correspondence including the form discussed 
above and updated VCAA letters of November 2003 and June 2004 
comport with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
her claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough, the examinations in this 
case are adequate upon which to base a decision, and the 
records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence she is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007). 

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  


II. Law

The veteran seeks service connection for an acquired 
psychiatric disorder to include PTSD.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  
The regulation governing PTSD claims, 38 C.F.R. § 3.304(f), 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).

If VA determines the veteran engaged in combat with the enemy 
and her alleged stressor is combat-related, then her lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  Where a determination is made 
that the veteran did not "engage in combat with the enemy," 
or that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki, 6 Vet. App. at 98 (1993).  In Doran v. 
Brown, 6 Vet. App. 283, 290-91 (1994), the Court stated that 
"the absence of corroboration in the service records, when 
there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board 
of its obligations to assess the credibility and probative 
value of the other evidence."

As noted, in a precedent opinion, VA's General Counsel held 
that the ordinary meaning of the phrase "engaged in combat 
with the enemy," as used in 38 U.S.C.A. § 1154(b), requires 
that a veteran "have participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality."  VAOPGCPREC 12-99. The General Counsel 
also indicated that the determination of whether a veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the veteran did not engage 
in combat.  Id.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

The Board further notes that secondary service connection may 
be granted for a disability that is proximately due to, or 
the result of, a service-connected disease or injury.  38 
C.F.R. § 3.310(a).   With regard to the matter of 
establishing service connection for a disability on a 
secondary basis, the Court has held that there must be 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, 
when aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).


III. Analysis

The veteran contends that she developed an acquired 
psychiatric disorder to include PTSD as a result of stressors 
experienced during active service.  These stressors include 
an in-service sexual assault and a SCUD missile attack while 
stationed in Saudi Arabia.

VA and private medical evidence dated after the veteran was 
discharged from service satisfies the first prong under the 
criteria of 38 C.F.R. § 3.304(f), because it shows that the 
veteran has been diagnosed on multiple occasions as having 
PTSD.   In the absence of evidence to demonstrate that the 
veteran engaged in combat with the enemy, the Board must 
determine whether the record contains credible supporting 
evidence that any of the veteran's claimed in-service 
stressors occurred, and whether they are linked to her PTSD 
diagnosis. 

The veteran's DD Form 214 indicates that her primary military 
occupational specialty (MOS) was food service specialist.  
Other personnel records note that she also spent time as a 
clerk typist.  The veteran's Southwest Asia service was from 
February 1991 to August 1991.  However, there is no evidence 
currently in the claims file that establishes the veteran's 
participation in combat.  The veteran's DD Form 214 does not 
show that she received any commendations or awards typically 
awarded primarily or exclusively for circumstances related to 
combat, such as the Combat Infantryman Badge, Purple Heart, 
or any other similar citation.  Instead, her medals include 
an Army Service Ribbon, a National Defense Service Medal, and 
a Southwest Asia Service Medal with a Bronze Service Star.

Based on the foregoing, there is no evidence within the 
veteran's record to indicate participation in combat.  See 
Cohen, 10 Vet. App. at 145; 38 U.S.C.A. § 5107(b); VAOPGCPREC 
12-99.  

Moreover, that Board notes that allegations alone, with 
regard to non-combat stressors, are not enough to establish 
the occurrence of said stressors.  Rather, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor(s).  
Regarding the veteran's claim that she was sexually 
assaulted, there is no credible evidence within her personnel 
records or service medical records to corroborate her claim.  
The Board notes that there are general counseling forms of 
record; however, each form contains an explanation for the 
reported conduct.  For instance, the veteran was counseled on 
August 11 and August 12, 1991 for conduct unbecoming a 
soldier and disrespect to a NCO because she did not receive 
an award for her service in Southwest Asia.  She was told 
that she had been put in for an award but that there was no 
paperwork in her file.  In October 1992, she was formally 
counseled about her attitude and her inability to control her 
speech.  She was told that disrespect, and abusive or poor 
language would not be tolerated.  It was noted that because a 
previous counseling session seemed to have no effect on the 
behavior, she was given an unsatisfactory performance for the 
morning of October 10, 1992.  Another general counseling form 
includes entries for annual training in July 1993 and August 
1993.  In July 1993, the veteran was noted to have done an 
outstanding job of performing as a cook for the 304th 
Maintenance Company during the annual training period.  In 
August 1993, it was reported that the veteran was told of her 
outstanding performance during annual training, and thanked 
for the job well done.  In a January 1992 disposition form, 
the veteran was approved for the award of the Army Reserve 
Components Achievement Medal for the period of qualifying 
service from January 1988 to January 1992.  

According to her April 2005 VA examination report, she was 
sexually assaulted by five men, but all were wearing gas 
masks and were unidentifiable.  Although she claimed to have 
reported the incident to her captain, there is nothing in the 
record to support her statement.  Her service record is 
negative for any complaint of sexual assault, and the veteran 
failed to provide information regarding the dates of the 
alleged event, physical injuries suffered, or any other 
specific details apart from her description of the incident 
during her May 2005 VA examination.  Further, although there 
are some counseling records regarding the veteran's 
unacceptable behavior in service, the Board finds that such 
records contain explanations for her behavior including her 
complaints about the lack of an award or medal related to her 
Southwest Asia service and the record does not indicate that 
this was an unexplained change in behavior.  Further, it does 
not appear that such represents behavior changes that may 
constitute credible evidence of the claimed stressor as her 
work performance was described as outstanding in 1993.

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  A provision of the VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" reads, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence " means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In this case, the Board finds that the record does not 
contain credible supporting evidence of the claimed stressor 
of a sexual assault in service.  Although she was informed in 
her October 2002 VCAA notification letter that she could 
submit lay evidence or medical treatment records or opinions, 
no additional evidence has been received, aside from her own 
statements.  Although an April 2005 VA medical examiner 
linked her PTSD diagnosis to her claimed sexual assault, that 
stressor remains unverified.  Therefore, due to the lack of 
credible supporting evidence, the Board is unable to rely 
solely upon the veteran's own testimony to establish the 
validity of this non-combat stressor.  See Moreau.

In this case, there is no verified stressor to serve as a 
basis for granting the veteran's PTSD claim.  A January 2005 
United States Armed Services Center for Research of Unit 
Records (USASCRUR, now renamed U.S. Army and Joint Services 
Records Research Center (JSSRC)) letter verified that the 
veteran was assigned to the 304th Maintenance Company and 
indicated that the unit arrived and was housed at Khobar 
Towers (Dhahran); and that an Advance Party of the 304th 
Maintenance Company departed for Log Base Echo on February 
24, 1991 with the main body remaining at Khobar Towers during 
which a SCUD missile attack occurred in the general vicinity.  
On February 25, 1991, a warehouse in Dhahran, Saudi Arabia 
was hit by an Iraqi SCUD missile which resulted in the deaths 
of 25 American soldiers and over 90 American soldiers 
wounded.  On February 27, 1991, the Main Body of the 304th 
Maintenance Company arrived at Log Base Echo 23 miles west of 
Hafir Al Batin.  The agency did not possess information 
concerning the individuals who composed either the Advance 
Party or the Main Body of the unit during its moves.  
However, the veteran's PTSD has not been linked to that 
specific incident.  Rather, during her April 2005 VA 
psychological examination, the veteran stated that her 
stressor events included a sexual assault and seeing dead 
bodies and body parts while stationed in Kuwait.  Although 
she was diagnosed with PTSD at that time, the examiner noted, 
in a March 2006 addendum, that the PTSD diagnosis was based 
on the veteran's statements during her clinical interview, 
and not based on the verified SCUD missile attack.  According 
to the examiner, the veteran did not mention the SCUD missile 
attack at any time during the examination.  Therefore, the 
examiner stated that it would be mere speculation to make a 
diagnosis of PTSD based on the verifiable stressor alone.  
Although the veteran met the criteria for PTSD under DSM-IV, 
the examiner made it clear that the diagnosis was based only 
on the unverifiable stressors.

As noted above, the Board must also consider the psychiatric 
diagnoses of record other than PTSD.  In this regard, the 
Board notes that on VA examination in April 2005, the 
examiner, in addition to providing a diagnosis of PTSD, also 
diagnosed recurrent major depression; panic disorder with 
agoraphobia; and polysubstance abuse predominantly alcohol 
and marijuana.  However, the examiner also indicated that the 
secondary diagnoses of major depression and panic disorder 
with agoraphobia were secondary to the veteran's PTSD.  As an 
initial matter, the Board notes that there is no competent 
evidence of record directly linking the secondary psychiatric 
diagnoses with the veteran's military service.  Further, with 
regard to secondary service connection, the Board notes that 
the veteran is not currently service connected for PTSD.  
Therefore,  secondary service connection may not be granted 
for other acquired psychiatric disorders, to include major 
depression and a panic disorder with agoraphobia, secondary 
to PTSD, because those disabilities are not proximately due 
to, or the result of, a service-connected disease or injury.   
38 C.F.R. § 3.310(a).   

Inasmuch as the veteran has not submitted evidence showing 
that she engaged in combat and her PTSD symptoms have not 
been attributed to a verified in-service stressor, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
PTSD.  The veteran did not submit a specific instance 
detailing her time in Kuwait as a claimed stressor event, her 
sexual assault claim remains unverified, and her verified 
stressor resulting from a SCUD missile attack in Saudi Arabia 
has not been linked to her current PTSD diagnosis.  
Accordingly, service connection for PTSD must be denied.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


